Citation Nr: 1023170	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the right hand.  

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.

3.  Entitlement to service connection for rheumatoid 
arthritis of the right elbow.

4.  Entitlement to service connection for rheumatoid 
arthritis of the left elbow.

5.  Entitlement to service connection for rheumatoid 
arthritis of the left hand.

6.  Entitlement to service connection for a malignant growth 
on the left shoulder.

7.  Entitlement to service connection for residuals of a head 
injury. 

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

9.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

10.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
degenerative joint disease of the left knee.

11.  Entitlement to service connection for post-surgical 
right ear otitis media (canaloplasty/cholesteatoma).

12.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative joint disease of the left 
knee.

13.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the cervical spine with disc space narrowing and mild 
spondylosis.

14.  Entitlement to a higher initial evaluation for service-
connected bilateral hearing loss, currently assigned a 
noncompensable evaluation prior to June 6, 2009, and a 10 
percent evaluation effective from June 6, 2009.

15.  Entitlement to a temporary total evaluation based on 
surgery performed on the right ear in September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2007 and 
October 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

A hearing was held on January 28, 2010, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before the undersigned acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also notes that the Veteran raised the issue of 
entitlement to an increased evaluation for right hand 
fractures during his January 2010 hearing.  He also indicated 
that he has numbness and tingling in his hands due to 
service-connected cervical spine disorder.  It is unclear as 
to whether the Veteran intended to file a claim for service 
connection for radiculopathy in his upper extremities 
secondary to his service-connected cervical spine disability.  
Nevertheless, those matters are not currently before the 
Board because they have not been prepared for appellate 
review.  Accordingly, those matters are REFERRED to the RO 
for appropriate action.  

The issues of entitlement to service connection for a skin 
disorder, rheumatoid arthritis of the right elbow, rheumatoid 
arthritis of the left elbow, rheumatoid arthritis of the left 
hand, a malignant growth on the left shoulder, residuals of a 
head injury, PTSD, hypertension, a right knee disorder, 
otitis media of the right ear as well as entitlement to an 
increased rating for degenerative joint disease of the left 
knee, degenerative joint disease of the cervical spine, 
bilateral hearing loss and entitlement to a temporary total 
evaluation based on surgery performed on the right ear on 
September 5, 2007 will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision 
in the appeal, the Veteran and his representative indicated 
at a hearing a before the Board that they would like to 
withdraw the appeal for the issue of entitlement to service 
connection for arthritis of the right hand.

2.  An unappealed June 1995 rating decision previously 
considered and denied service connection for skin spots and 
blotches.

3.  The evidence received since the June 1995 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for arthritis of the right hand have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

2.  The June 1995 rating decision, which denied service 
connection for skin spots and blotches, is final. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2009).

3.  The evidence received subsequent to the June 1995 rating 
decision is new and material, and the claim for service 
connection for a skin disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

As will be discussed below, the Veteran has withdrawn his 
appeal for the issue of whether new and material evidence has 
been submitted to reopen his claim of entitlement to service 
connection for arthritis of the right hand.  As such, there 
is no need to discuss the duty to notify and to assist with 
regard to that issue.  

Regarding the Veteran's request to reopen the claim of 
entitlement to service connection for a skin disorder, the 
Board has determined in the decision below that new and 
material evidence has been presented.  Therefore, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist in respect 
to the claim of whether new and material evidence has been 
submitted to reopen the claim, such error was harmless and 
will not be further discussed.


II.  Arthritis of the Right Hand

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In a January 2010 hearing before the Board, the Veteran and 
his representative indicated that they wanted to withdraw the 
issue of entitlement to service connection for arthritis of 
the right hand.  See Hearing Transcript at 17.  The 
statements indicating the Veteran's desire to withdraw that 
issue were later reduced to writing and incorporated into the 
record in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal 
of that issue on appeal.  See Tomlin v. Brown, 5 Vet. App. 
355 (1993).  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.   Accordingly, the 
Board does not have jurisdiction to review the noted issue, 
and the appeal is dismissed insofar as that issue is 
concerned.


III.  Skin Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board observes that the Veteran's claim for service 
connection for a skin disorder was previously considered and 
denied by the RO in a rating decision dated in June 1995.  
The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In September 2006, the Veteran essentially requested that his 
claim for service connection for a skin disorder be reopened.  
However, the RO has denied reopening that claim on the basis 
that new and material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the unappealed June 1995 rating decision 
previously considered and denied the Veteran's claim for 
service connection for a skin disorder.  In particular, the 
RO denied service connection for skin spots and blotches on 
the basis that the evidence did not show that those symptoms 
shown in service had permanent residuals or were a chronic 
disability.  In so doing, the RO observed that the Veteran's 
retirement examination did not document any skin problems.  
The relevant evidence of record at the time of the rating 
decision consisted only of the Veteran's service treatment 
records from April 1980 to April 1995.  

The evidence associated with the claims file subsequent to 
the June 1995 rating decision includes VA medical records, VA 
examination reports, and hearing testimony, as well as the 
Veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the June 1995 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a skin disorder.  This evidence is certainly new, in that it 
was not previously of record.  With regard to whether the 
evidence is material, the Board notes that VA medical records 
dated in March 2007 and a November 2007 VA examination report 
document the Veteran as having a current diagnosis of various 
skin disorders, including stucco keratosis, nonmelanoma skin 
cancer, multiple skin lesions, scaling and papules.  As such, 
the additional evidence shows that the Veteran has a current 
diagnosis, and thus, it relates to an unestablished fact 
necessary to substantiate the claim.  Accordingly, the Board 
finds that new and material evidence has been presented to 
reopen the Veteran's previously denied claim for service 
connection for a skin disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's 
claim can be addressed.
   

ORDER

The appeal for the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for arthritis of the right hand is 
dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issues on appeal.  

The Board observes that a November 2008 VA clinic note 
reveals that the Veteran reported that he is 100 percent 
disabled from the Social Security Administration (SSA).  
Therefore, it appears that the is in receipt of SSA 
disability benefits.  Where VA has actual notice of the 
existence of records held by SSA, which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  The duty to assist a claimant in 
obtaining records held by SSA is not limited to issues 
involving unemployability status or severity of service-
connected disorders, but extends to claims for service 
connection.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court of Appeals for Veterans Claims (Court) 
held that SSA records could not be unilaterally deemed 
irrelevant by VA because the possibility that such records 
contain relevant evidence pertaining to etiology cannot be 
foreclosed absent a review of these records.  Id. at 187-88.  
In the present case, it is not clear whether the Veteran's 
outstanding SSA records contain evidence pertaining to his 
claims on appeal.  However, because there is no indication to 
the contrary, the Board concludes that a remand is necessary 
to obtain any SSA disability determinations and medical 
records associated with such a determination.

The Board also held the record open for 30 days following the 
January 2010 in order for the Veteran and his representative 
to submit additional private medical records.  However, to 
date, such records have not been received.  It also appears 
that there may be additional VA medical records that are not 
associated with the claims file.  In this regard, the Veteran 
testified that that had been seen at the VA Medical Center in 
Nashville, Tennessee, for his left knee one week prior to 
hearing, yet the claims file does not contain any VA medical 
records dated after April 2009.  Such records may prove to be 
relevant and probative.  Therefore, as this case is already 
being remanded for further development, the RO should take 
this opportunity to obtain and associate with the claims file 
any and all treatment records pertaining to the claimed 
disorders.

In addition, the Veteran testified that he was assaulted 
sometime around September 1980 during which he injured his 
head.  He indicated that he was admitted to a base hospital 
for three weeks at Fort Leonard Wood, Missouri, as a result 
of that incident.  He also stated that he injured his elbows 
and left shoulder in a dozer accident in 1989 and was treated 
in the emergency room of the hospital at Fort Riley, Kansas.  
However, the service treatment records associated with the 
claims file do not document such treatment, including his 
complaints, examination findings, or diagnosis.  Based upon a 
review of the documents assembled for appellate review, the 
Board finds that it is unclear whether the search for service 
records included clinical records.  Thus, additional efforts 
should be undertaken to attempt to obtain any additional 
service-related records.

In addition, the Veteran contends that his current skin 
disorders are related to his active military service.  VA has 
a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  39 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran's service 
treatment records include complaints of skin spots and 
blotches as well as treatment for dyshidrotic eczema.  He has 
asserted that he continued to have skin problems following 
his military service.  The evidence of record does reveal 
that he has a current diagnosis of stucco keratosis, 
nonmelanoma skin cancer, multiple skin lesions, scaling and 
papules.  Based on the foregoing, the Board concludes that a 
VA medical examination and opinion is necessary in order to 
decide the Veteran's claim for service connection for a skin 
disorder.  

The Board further notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a right knee disorder.  He has 
asserted that he has a current right knee disorder that is 
secondary to his service-connected left knee disability.  The 
medical evidence does document him as having a current 
diagnosis of a right knee disorder, and service connection 
has been established for degenerative joint disease of the 
left knee.   However, the evidence of record does not include 
a medical opinion addressing whether the Veteran's service-
connected left knee disability caused or aggravated a right 
knee disorder.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any right knee 
disorder that may be present.

Moreover, the Veteran appears to have asserted at his January 
2010 hearing that his service-connected left knee disability 
had worsened.  The Board notes that the Veteran last afforded 
a VA examination in June 2009, despite his testimony that it 
had been two or three years.  However, in light of his 
testimony and the fact that the case is being remanded for 
additional VA medical records pertaining to his left knee, 
the Board finds that the Veteran should be provided another 
VA examination for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-
connected degenerative joint disease of the left knee.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Turning to the Veteran's claim for entitlement to a temporary 
total evaluation based on surgery performed on the right ear, 
the Board notes that this claim, by its very nature, is 
impacted by the outcome of his claim for service connection 
for post-surgical right ear otitis media.  Thus, it is 
inextricably intertwined with that service connection claim 
on appeal and it must be remanded as well.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (all issues 
inextricably intertwined with an issue certified for appeal 
are to be identified and developed prior to appellate 
review).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision to award 
the Veteran disability benefits and the 
records upon which that decision was 
based.   If the search for such records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

2.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his claimed 
disorders.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from April 
2009 to the present.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient records of the Veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  These 
efforts should include requesting 
clinical records documenting the 
Veteran's treatment for an assault and 
head injury at the base hospital at Fort 
Leonard Wood, Missouri, in 1980, as well 
as for treatment for a dozer accident 
and resulting elbow and shoulder 
injuries at the emergency room in Fort 
Riley, Kansas.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
his medical records from his active duty 
service as well as any further action to 
be taken.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any skin disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran' 
service treatment records, post-service 
medical records, and his own statements 
and assertions.  The examiner should 
identify all current skin disorders, and 
for each disorder identified, he or she 
should state whether it is at least as 
likely as not that the current disorder 
is causally or etiologically related to 
the Veteran's military service, 
including his symptomatology therein.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  

The examiner should comment as to 
whether it is at least as likely as not 
that that the Veteran currently has a 
right knee disorder is either caused by 
or permanently aggravated by his 
service-connected left knee disability.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.   The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected degenerative joint disease of 
the left knee.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service- 
connected left knee disability.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's left knee disability under the 
rating criteria.  In particular, the 
examiner should provide the range of 
motion in degrees and indicate whether 
there is any ankylosis; dislocated 
semilunar cartilage with frequent 
episodes of locking, pain, and effusion 
into the joint; or, the symptomatic 
removal of semilunar cartilage.  He or 
she should also address whether the 
Veteran has recurrent subluxation or 
lateral instability, and if so, comment 
as to whether such symptomatology is 
slight, moderate, or severe.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.  
Further development may include 
affording the Veteran VA examinations to 
address the etiology of his claimed 
disorders and/or to ascertain the 
current severity and manifestations of 
his service-connected disabilities.  

8.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


